Exhibit 10.20
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934 as
Amended.
AMENDED SUPPLY AGREEMENT
     This Amended And Restated Supply Agreement is effective as of May 12, 2008
(the “Effective Date”) by and between Endwave Corporation (“Buyer”) and Northrop
Grumman Space & Mission Systems Corp., acting through its Space Technology
sector (“NGST”).
     Whereas, Endwave and NGST entered into a Supply Agreement with an effective
date of June 30, 2006, which is being amended and superseded by this Amended and
Restated Supply Agreement as of the Effective Date;
     Whereas, Buyer desires to purchase and NGST desires to provide, the
Products as specified in Exhibit A to this Agreement and the parties desire to
define the terms and conditions under which the same will be furnished;
     Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
ARTICLE 1
Definitions and Priority
     1.1 Definitions: The following words and phrases shall have the meanings
set forth below:

                    Agreement:   This Supply Agreement between NGST and Buyer
including the following Exhibits, attached hereto and made a part hereof:
 
       
 
  Exhibit A:   List of Products and Services
 
  Exhibit B:   List of Deliverables, Quantity Commitments, and Buyer’s Site
 
  Exhibit C:   Buffer Inventory
 
  Exhibit D:   (Document [*])
 
                  Buffer Inventory:   Defined in Section 5.5.
 
                  Contract Price:   Defined in Section 4.1.
 
                  Delivery Date(s):   The date on which a Product leaves the
NGST Plant.
 
                  NGST Plant:   Each of the factories or establishments of NGST
and its suppliers located in the United States.
 
                  Products:   The products and services described in Exhibit A
to be supplied by NGST.

 



--------------------------------------------------------------------------------



 



                    Site:   Buyer’s facility or other location identified in
Exhibit B as the destination to which transportation is to be arranged for
deliverable items.
 
                  Term:   Defined in Article 3.

     1.2 Priority: In case of any inconsistencies between this Agreement and any
of the Exhibits, the text of this Agreement shall prevail.
ARTICLE 2
Subject Matter of Supply; Requirements; Use of Products
     2.1 Supply: NGST hereby agrees to sell to Buyer and Buyer hereby agrees to
buy from NGST, on and subject to the terms and conditions contained in this
Agreement, the Products listed in Exhibit A. During the Term, Buyer may elect to
purchase optional Products as described in Exhibit A under the terms and
conditions set forth in this Agreement. To the extent that Buyer wishes to
purchase more than the maximum quantities of the Products as provided in
Exhibit B, NGST may, but is under no obligation to, provide Buyer such excess
quantities. For the purchase of products not described by this Agreement
(including Exhibit A), a separate purchase order shall be used by Buyer and the
parts will be subject to the terms and conditions of this Agreement.
     2.2 Use of Products: Buyer understands and agrees that the Products to be
sold by NGST hereunder are neither designed nor warranted for use in medical
devices with life support functions, safety equipment (or similar applications
where component failure would result in loss of life or physical harm), and
military or space applications or environments. Any use of Products in these
applications or environments is at Buyer’s sole and exclusive risk.
ARTICLE 3
Effective Date and Term
     This Agreement shall be effective and binding on the parties as of the
Effective Date and shall remain in force and effect until April 30, 2009, unless
the parties choose to extend the Term of this Agreement (the period between the
Effective Date and the termination of this Agreement shall be hereinafter
referred to as the “Term”).
ARTICLE 4
Contract Price, Taxes
Transportation, Expenses and Charges
     4.1 Price: Buyer shall pay to NGST, as and for the performance of NGST’s
obligations hereunder, the prices for Products stated in Exhibit A in accordance
with the provisions of Article 5. The aforementioned price is hereinafter
referred to as the “Contract Price.”
     4.2 Taxes: All taxes (excluding income, but including stamp, withholding,
value added and turnover taxes), duties, fees, charges, or assessments of any
nature levied by any governmental authority in connection with this transaction,
whether levied against Buyer or
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



NGST, or employees of NGST as a result of Products provided by NGST under this
Agreement, shall be for Buyer’s account and shall be paid directly by Buyer to
the governmental authority concerned. If NGST is required by law or otherwise to
pay any such levy and/or fines, penalties, or assessments in the first instance,
or as a result of Buyer’s failure to comply with any applicable laws or
regulations governing the payment of such levies by Buyer, as NGST’s exclusive
remedy for claims under this Section 4.2, the amount of any payments so made by
NGST shall be reimbursed by Buyer to NGST upon submission of NGST’s invoices and
written documentation justifying NGST’s invoices.
     4.3 Transportation Expenses: Buyer shall pay for all expenses of handling,
freight, in-transit insurance, and other transportation expenses including,
without limiting the foregoing, all special handling charges for air shipment
incurred in connection with the delivery of Products from the NGST Plant to the
Site. Buyer will provide NGST with a common carrier account number for NGST’s
use hereunder.
ARTICLE 5
Orders, Forecasts, and Buffer Inventory
     5.1 Orders: Buyer shall use purchase orders or scheduling agreements to
order Products or to specify subsequent changes to Products, which reference
this Agreement and which specify the part number, quantity, mutually agreed upon
per unit price, desired Delivery Date(s) and shipping site for Products (the
“Order”). Any such Order shall not contain any preprinted or written terms and
conditions, and, to the extent that it does, Buyer and NGST hereby agree that
such terms and conditions of sale shall be superseded by the terms and
conditions contained in this Agreement shall govern any sale between the parties
regarding the Products.
     5.2 Acceptance of Orders: NGST shall give Buyer written acknowledgment of
its receipt and notice of its acceptance or rejection of any Order within [*]
days after receipt of such Order. If NGST rejects any Order, it shall specify in
such notice the reasons for rejection and the conditions upon which it would
consider accepting the Order. NGST shall use reasonable commercial efforts to
accept and supply all Orders for Products which Buyer submits hereunder, and
unless otherwise agreed, NGST shall deliver Products so ordered on or before the
Delivery Dates specified in each Order. Notwithstanding the foregoing, NGST
shall have no obligation to accept and shall not be deemed to have accepted
unless specifically accepted in writing, any Order (i) for any Products not
listed in Exhibit A hereto or revisions thereof; (ii) for any quantity of
Products in excess of the quarterly maximum quantities specified in Exhibit B
hereto or revisions thereof; or (iii) that does not comply with Sections 5.3
and/or 5.4. The parties’ key contacts for management of Orders shall be:
     Endwave:      [*]
     NGST:          [*],
     5.3 Forecast Orders: Commencing on the Effective Date and thereafter on a
mutually agreed upon business day of each week during the Term hereof, Buyer
shall submit to NGST a rolling, written forecast of its best estimate of its
requirements for Products during the next succeeding [*] week period. Unless
otherwise agreed by the parties, the forecast shall be in
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



the form of an Email file attachment and shall represent a firm, non-cancelable
Order for Products from Buyer for the first [*] weeks of each such forecast
period, and Buyer’s best estimates of its requirements for Products for the
balance of the forecast period. The weekly Forecast Order shall list separately
for each week during the period covered by the forecast the amounts of Products
which Buyer expects to purchase during such period by Product part numbers,
quantities of Products, and Delivery Dates or the shipment week. Buyer may
request an increase in Product quantity to its [*] Order or request that NGST
expedite the quantity of specific Products within the [*] window, subject to
NGST’s acceptance. Buyer’s Product and delivery requirements for Weeks [*],
inclusive, of each forecast represent Buyer’s best estimate of its Product needs
for that period, are for planning purposes only, and are non-binding on Buyer or
NGST. As part of its acceptance of an Order as set out in Section 5.2 above,
NGST shall provide Buyer a written shipment plan (‘Shipment Plan’), within [*]
business days of receiving Buyer’s weekly Forecast Order.
     5.4 Forecast Delivery:
          5.4.1 Shipping Process: Buyer is responsible for shipping
documentation with each Order which verifies the shipping destination, purchase
order number, Buyer and NGST part identification numbers, quantity, unit and
total values of each part. NGST has agreed to prepare the shipping documentation
on behalf of Buyer at the same time a shipment is boxed. NGST will email the
shipping documentation to Buyer for review, signature, and return to NGST. If
the shipping documentation is not signed and returned to NGST via Email or FAX
by close of business Friday of any week in which a shipment is scheduled, then
NGST may ship the Order to Buyer’s Diamond Springs facility. Prior to shipping
to Diamond Springs, NGST will alert and elevate the request for signed shipping
documents to Buyer Management and provide Buyer one business day to remedy the
situation. This default Delivery location will preserve the continuity of the
parties’ Forecast Order schedule.
          5.4.2 Changes: Pending availability of Products, Buyer may accelerate
deliveries of Products from the date stated in Buyer’s initial Order forecast.
NGST may fill the requested increase from either NGST’s existing inventory or
from the Buffer Inventory. If NGST elects to use the Buffer Inventory, NGST will
notify Buyer of such buffer draw-down with the transmission of the next Shipment
Plan. Upon such notification, Buyer may instruct NGST to either re-build parts
back up to the initial buffer inventory level as described in Exhibit C, or
permanently lower the buffer inventory level for the affected part(s). Unless
otherwise directed in writing within [*] business days that such use of buffer
inventory constitutes a permanent draw-down of Buffer Inventory by Buyer, NGST
shall replenish Buffer Inventory as soon as practicable. NGST will promptly
notify Buyer if it is unable to accelerate the delivery of Products as requested
by Buyer.
     5.5 Establishment and Use of Buffer Inventory: NGST shall establish and
maintain an inventory of the Products identified in Exhibit A in the quantities
set forth in Exhibit C (“Buffer Inventory”). NGST shall insure that [*] of the
Buffer Inventory for each Product is available for shipment within [*] business
days of NGST’s receipt of Buyer’s written Order therefor; the remaining [*] of
the Buffer Inventory for each Product shall be available for delivery by NGST to
Buyer within [*] days of Buyer’s Order therefore, unless otherwise used as a
result of drawdown in accordance with the provisions of Section 5.4.2.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     5.6 Purchase of Buffer Inventory: Upon expiration of the Term, Buyer shall
purchase all Products remaining in the Buffer Inventory at the Contract Price
promptly upon receipt of NGST’s invoice; provided, however that if, in any [*]
day period during the Term, Buyer fails to purchase a minimum of [*] of an
individual Product’s Buffer Inventory level, Buyer shall purchase the entire
Buffer Inventory of that Product at the Contract Price promptly upon receipt of
NGST’s invoice.
ARTICLE 6
Payment
     Payment for Products shall be [*] days from the date of NGST’s invoice.
Payment of other charges, if any, provided for in this Agreement shall be due
and payable with immediately available funds within [*] days after the date of
NGST’s invoice therefor. Payment shall be made by electronic funds transfer
(EFT) to NGST’s account of immediately available funds as follows:
[*]
[*]
[*]
[*]
[*]
ARTICLE 7
Shipment, Title, and Risk of Loss; Export of Products
     7.1 Delivery of Products: NGST shall place Products in the possession of a
common carrier at a time and date reasonably calculated to effect delivery to
Buyer on or before the date or dates specified in each Order therefor for
delivery to Buyer, FOB NGST’s Plant to the Site specified in Exhibit B. NGST
shall place Products in the possession of a common carrier pursuant to the
Delivery Date(s) specified in each Order, but no more frequently than once a
week. The cost of such shipping shall be borne by Buyer.
     7.2 Protection and Packing of the Products: NGST shall arrange to have all
Products suitably packaged in accordance with good commercial practices. Unless
otherwise provided, all packing containers used by NGST shall be non-returnable.
     7.3 Risk of Loss and Title: Notwithstanding any provisions for payment of
freight or insurance, or the form of shipping documents, or the breach or
default by NGST at the time of loss, title and risk of loss for Products shall
pass to Buyer on delivery to the carrier at the NGST Plant. Title and risk of
loss of Products sent to NGST for adjustment shall remain with Buyer until such
are received by NGST. Neither (i) the time, method, place, or medium of payment
provided for herein, or any combination of the foregoing, nor (ii) the manner of
consignment provided for, whether to, or to the order of, Buyer or its agent,
shall in any way limit or modify the rights of NGST as the owner of the
Products, to have control over the right to possession of the Products until
title thereto passes to Buyer as provided herein.
     7.4 Shipping Documents: After Products have been shipped, NGST shall
deliver to Buyer one (1) copy of the packing list. Electronic delivery of the
packing list is authorized.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     7.5 Export of Products: All sales hereunder shall at all times be subject
to the export control laws and regulations of the United States and any
amendments thereto. Buyer agrees that it shall not make any disposition, by way
of transshipment, re-export, diversion or otherwise, except as such laws and
regulations may expressly permit, of Products. Further, Buyer agrees that it
shall not knowingly sell, transfer, or deliver, directly or indirectly, any part
or portion of the Products or related documentation supplied by NGST pursuant to
this Agreement to any person or organization in any country where such sale,
transfer, or delivery by Buyer would be prohibited by law or regulation now or
hereafter in effect which imposes any restrictions on United States trade with
foreign countries.
     7.6 Acceptance of Products: A signed air bill or other common carrier
documentation indicating receipt by Buyer of the Products constitutes proof of
delivery. Buyer will provide NGST with written notice of acceptance of the
Products that conform to the applicable Order within ten (10) business days of
receipt; provided, however, if Buyer fails to provide NGST with either written
notice of acceptance or a formal statement of rejection and the reasons
therefore within ten (10) business days of receipt, such Products shall be
deemed accepted upon expiration of the ten (10) business day period. Acceptance
shall be definitive and final in all cases, absent fraud. Following such
acceptance, Buyer’s only remedy for defective Products shall be as provided in
Article 8.
ARTICLE 8
Warranty
     8.1 Warranty:
          (a) NGST warrants that title to all Products delivered to Buyer
hereunder will be free and clear of all liens, encumbrances, security interests
and other restrictions.
          (b) NGST warrants that for a period of 24 months after the Delivery
Date all Products sold hereunder (i) are made from new materials and (ii) meets
the production circuit screening criteria set forth in the then current and
applicable test D-document for that Product, as identified in Exhibit A hereof,
at the time on wafer circuit screening occurred. NGST further warrants that
(iii) it will only ship Products from wafers which have met a [*] sample visual
inspection and contain no less than [*] of its Products passing the requirements
of [*] attached hereto as Exhibit D (the “Inspection Criteria”) for the [*]
sample. For each Product that fails to satisfy the requirements of (i), (ii) or
(iii) above, NGST shall, at its option, either issue a credit to Buyer or
replace such Product with a similar Product, in all cases free from defect
without charge and with reasonable promptness.
          8.1.1 Return on Shipped Products: Buyer will immediately inspect and
record incoming Products subject to the Inspection Criteria. Such recordation
shall include quantities of passed and failed Products segregated by part type,
and justification for any claimed failures. Buyer will retain said records and
any claimed failed Products for a period of three months or until the next
scheduled quarterly meeting of the parties, whichever is soonest. Upon discovery
of suspected failed product per 8.1, the buyer shall notify seller of the
failure and request an RMA to ship the suspected failed product back. NGST shall
review and respond within 5 business days either with an RMA number to return
the product or a request for further
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



discussion to understand the failure and root cause. Buyer’s records of failed
Products will be discussed by the parties and a decision mutually made as to
whether each Product is subject to return to NGST under an RMA for replacement
or credit.
          8.1.2 RMA Procedure: If it is determined by the parties that a
quantity of Products failed the Inspection Criteria, Buyer will request an RMA
number from NGST for each part type to be returned. For each Product, NGST shall
make all replacements at NGST’s Plant. Buyer will ship RMA Products from its
Diamond Springs facility, and NGST shall return replacements for defective
Products to Buyer at the place where the defective Product was located when
shipped to NGST and will pay for such return shipment. Under no circumstances
will NGST compensate Buyer for post-pay field return costs incurred by Buyer in
returning defective Products to NGST. All defective Products replaced by NGST as
herein provided shall become the property of NGST when the replacement occurs,
unless held for analysis by Buyer with NGST’s prior written consent. All
Products replaced by NGST shall remain under warranty for the remainder of the
warranty period on the Products. The warranty specified in this Section 8.1 does
not extend (i) to Products which fail or are damaged due to use or storage by
Buyer in a manner or environment not conforming to NGST’s published instructions
and specifications in effect at the time such Products are delivered to Buyer;
or, (ii) to Products that are modified by Buyer or any person other than NGST.
Buyer and NGST agree that circuit screening in accordance with the applicable
test D-document is the sole method of determining the presence or absence of a
defect affecting electrical performance in individual Products on wafer as
warranted in (ii) above.
     8.2 Exclusion: OTHER THAN THE WARRANTY FOR THE PRODUCTS SET FORTH IN
SECTION 8.1 HEREOF, NGST DOES NOT MAKE ANY WARRANTY, GUARANTEE OR MAKE ANY
REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, INCLUDING MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE, WHETHER ARISING BY LAW, CUSTOM, CONDUCT OR USAGE OF
TRADE, AND THE RIGHTS AND REMEDIES PROVIDED HEREIN ARE EXCLUSIVE AND IN LIEU OF
ANY OTHER RIGHT OR REMEDIES. PRODUCTS USED IN APPLICATIONS FOR WHICH THEY ARE
NOT INTENDED AS SET FORTH IN SECTION 2.2 HEREOF, ARE SOLD WITHOUT WARRANTY AND
ON AN “AS-IS,” “WITH ALL FAULTS” BASIS.
ARTICLE 9
Delays
     9.1 Force Majeure: No failure or omission on the part of either party to
carry out or observe any of the terms or provisions of this Agreement or any
Order hereunder (except the payment of money) shall be deemed a breach of this
Agreement or such Order if same shall arise or result from force majeure or from
any cause reasonably beyond the control of Buyer or NGST, as the case may be,
including but without limitation, acts of God, acts (including delay or failure
to act) of any governmental authority (de jure or de facto), war (declared or
undeclared) riot, revolution, fires, labor disputes, sabotage or epidemics.
Should such delay occur, the date or dates of performance by the affected party
shall be extended for a period equal to the extent of the delay expected as a
result of the force majeure event. The affected party shall give the other party
written notice of such delay within five (5) working days after identification
of the delay.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     9.2 NGST Delays: If at any time NGST discovers that it is unable (whether
for reasons set out in Section 8 or otherwise) to deliver any Products to Buyer
on the scheduled delivery date, NGST shall give Buyer written notice within [*]
days of such discovery, which notice shall specify the delivery date on which
NGST shall be able to deliver such Products to Buyer. If the delivery date
proposed by NGST is more than [*] days after the scheduled delivery date, Buyer
shall have the right, without liability, to cancel (in whole or in part) its
Order for such Products, by giving NGST notice of cancellation within [*] days
of receipt of NGST’s notification of delay. To the extent that there are NGST
delays as described herein or NGST resulting delays as described herein, there
shall be made equitable adjustments to the purchasing and pricing provisions
hereof.
ARTICLE 10
Transfers and Assignments
     10.1 Transfer: Neither party shall, without the consent in writing of the
other party, which shall not be unreasonably withheld, assign or transfer this
Agreement or the benefits or obligations thereof or any part thereof to any
other person other than a subsidiary wholly owned by such party; provided that
this shall not affect any right of either party to assign, either absolutely or
by way of charge, any moneys due or to become due to it or which may become
payable to it under this Agreement; further provided, that no consent shall be
necessary to the extent that either party is acquired by merger or other
acquisition or either party sells all or substantially all of its assets
relating to this Agreement to a third party.
     10.2 Release of Obligations: No assignment or transfer of any right or duty
hereunder by either party shall constitute a novation or otherwise release or
relieve such party of its obligations hereunder.
ARTICLE 11
Default
     11.1 Event of Default: An Event of Default on the part of either party
shall exist under this Agreement if:
          (a) Such party fails to pay the other party any amount required to be
paid hereunder when due and payable; or
          (b) Such party fails to perform its purchase or supply obligations (as
the case may be hereunder) specified in Section 2.1 during the Term hereof, or
otherwise fails to perform any other material obligation required to be
performed by it under any provision of this Agreement within [*] days after the
time specified or within [*] days after written notice from the other party that
such performance has become due; provided, however, Buyer shall have no right to
terminate this Agreement for NGST’s default so long as corrective action is
being diligently pursued by NGST in a manner that reasonably demonstrates that
NGST’s obligations hereunder shall be completed in sufficient time to allow
Buyer to reasonably meet its end-use requirements for Products without incurring
additional costs or penalties (as reasonably determined by Buyer), and NGST
discloses to Buyer in writing such corrective action(s).
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     11.2 Remedies Available for Default: Subject to other provisions hereof
which expressly limit the remedies available hereunder, if an Event of Default
as defined in Section 10.1 exists on the part of either party, then the other
party may terminate this Agreement upon giving written notice of termination and
pursue any other remedies available at law or in equity.
ARTICLE 12
Limitation of Liability; Damages
     12.1 Limitation of Liability: NGST’s liability to Buyer on any claim of any
kind (excluding bodily injury or death), whether based on contract, warranty,
tort (including negligence), strict liability or otherwise, for any loss or
damage arising out of, connected with, or resulting from this Agreement or any
Order, or from the performance or breach thereof, or from all Products covered
by or furnished under this Agreement or any Order hereunder, shall in no case
exceed the sum of [*] for a single claim, or [*] in the aggregate for all claims
arising during the Term. For the removal of all doubt, a “claim” for these
purposes may equate to a single chip causing loss or damage, even where multiple
chips are evidencing the same or common cause defect. Buyer’s liability to NGST
on any claim of any kind (excluding bodily injury or death), whether based on
contract, warranty, tort (including negligence), strict liability or otherwise,
for any loss or damage arising out of, connected with, or resulting from this
Agreement or any Order, or from the performance or breach thereof, or from all
Products covered by or furnished under this Agreement or any Order hereunder,
shall in no case exceed the price of the specific individual Product that gives
rise to the claim.
     12.2 Damages: In no event shall either party be liable for any special,
indirect, incidental or consequential damages, however caused, whether by such
party’s sole or concurrent negligence or otherwise, including but not limited to
costs and expenses incurred in connection with labor, overhead, transportation,
installation, or removal of Products or substitute facilities or supply sources.
ARTICLE 13
Notices
     All notices, requests, consents, and other communications required or
permitted to be given under this Agreement must be in writing and shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
special next day delivery, with written verification of receipt, addressed as
follows:

     
     If to NGST:
  Northrop Grumman Space Technology
 
  Microelectronics Products & Services (MPS)
 
  One Space Park Drive, D1-1024
 
  Redondo Beach, California 90278
 
  Attention: Contracts
 
  Phone:       (310) 812-2789
 
  FAX:         (310) 812-7011

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     
     If to Buyer:
  Endwave Corporation
 
  130 Baytech Dr.
 
  San Jose, CA 95134
 
  Attention: James R. Crossen
 
  Phone:       (408) 522-3177
 
  Fax:           (408) 522-3181
 
  jim.crossen@endwave.com

ARTICLE 14
Contract Change Procedure
     14.1 Changes: Any changes to this Agreement after the Effective Date which
relate to: (i) the deletion of Products; (ii) adding additional Products;
(iii) changing or modifying Products; or (iv) making other changes which do not
materially alter the scope of this Agreement shall be made in accordance with
the procedures set forth in this Article 14.
     14.2 Contract Changes: Every [*] during the Term hereof, the parties shall
revisit the maximum quantity commitments of the Products. Based on changes in
Buyer’s contracts and production forecasts, the parties may, but shall not be
obligated to, negotiate changes to the production commitments.
     14.3 Contract Chance Notice: If the parties mutually agree to implement a
change request, a standard form Contract Change Notice (“CCN”) shall describe
the change. Execution of a CCN by both parties shall constitute a modification
hereof and shall be binding on both parties hereto.
     14.4 Exception: Substitutions relative to Products which are purchased
items not manufactured by NGST may be made by NGST without the consent of Buyer
if such substitutes are of like quality and are available at the same or lower
cost to Buyer.
ARTICLE 15
Intellectual Property
     15.1 Proprietary Information: For the purpose of this Agreement:
          (a) “Proprietary Information” shall mean all drawings, documents,
ideas, know-how and other information supplied by one party to another (whether
disclosed orally, or in documentary form, by demonstration or otherwise) for the
purpose of achieving the objectives of this Agreement.
          (b) “Proper Use” shall mean use of the Proprietary Information solely
by the recipient for the objectives of this Agreement.
     15.2 Nondisclosure: All Proprietary Information furnished shall remain the
property of the disclosing party and shall be treated by the recipient in strict
confidence, shall not be used except for Proper Use, shall be disclosed by the
recipient only to persons within the recipient’s company (including companies
directly or indirectly more than fifty percent (50%) owned or controlled by the
recipient) who are directly concerned in the Proper Use, and shall not be
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



disclosed to consultants or by the recipient to any other party without the
disclosing party’s prior written consent, except for Proprietary Information
that was:
          (a) In the public domain at the time it was disclosed; or
          (b) Known to the recipient without restriction at the time of receipt;
or
          (c) Published or becomes available to others without restriction
through no act or failure to act on the part of the recipient; or
          (d) Known to the recipient from a source other than the disclosing
party without breach of this Agreement by the recipient; or
          (e) Subsequently designated by the disclosing party in writing as no
longer proprietary;
          (f) Independently developed by the recipient without reference to the
Proprietary Information; or
          (g) Disclosed after [*] years from the date of delivery by the
disclosing party to the recipient, which [*] year period shall survive the
termination of this Agreement; provided, however, that if Buyer, as a result of
an agreement with a customer, requires a longer nondisclosure period, the
parties shall agree to such longer nondisclosure periods with regard to
Proprietary Information applicable to such customer’s contract.
     If any portion of Proprietary Information falls within any one of these
exceptions, the remainder shall continue to be subject to the foregoing
prohibitions and restrictions. The recipient of Proprietary Information shall
inform its employees of the confidential nature of the Proprietary Information
and shall prohibit them from making copies of any of it except where such copies
are necessary for the purposes of Proper Use, unless agreed upon by the
disclosing party. The recipient of Proprietary Information shall exercise the
same degree of care in protecting such Proprietary Information as it takes to
preserve and safeguard its own proprietary information, and in no event less
than a degree of care a reasonable recipient would use to protect its own
proprietary information.
     15.3 Marking: Proprietary Information made available in written form by one
party to the other party shall be marked with the legend:
          “ENDWAVE PROPRIETARY INFORMATION”
or -    “NGST PROPRIETARY INFORMATION”
as the case may be, or an equivalent conspicuous legend. No sheet or page of any
written material shall be so labeled which is not, in good faith, believed by
the disclosing party to contain Proprietary Information. A recipient of
Proprietary Information hereunder shall have no obligation with respect to any
portion of any written material which is not so labeled or any information
received orally unless it is identified as proprietary and a written summary of
such oral communication, specifically identifying the items of Proprietary
Information, is furnished to the recipient within thirty (30) days of such
disclosure.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



     The individuals identified below are the only persons authorized to receive
Proprietary Information on behalf of the parties:
For Endwave:  [*]
For NGST:       [*]
     By written notice to the other parties, these representatives may be
replaced by another person from the same party.
     15.4 Compensation: The parties shall not be obligated to compensate each
other for the transfer of any Proprietary Information under this Agreement and
agree that no warranties of any kind are given with respect to such Proprietary
Information or any use thereof. No license is hereby granted under any patent,
trademark or copyrights with respect to any Proprietary Information.
     15.5 Survival: The obligations of the parties concerning confidentiality
set forth in this Article 14 shall survive termination or completion of this
Agreement.
     15.6 Ownership of Masksets: NGST shall retain ownership and sole possession
of any and all glass plates utilized for photolithographic semiconductor
processing of MMIC (as defined in Section 15.7 below) designs (“Masksets”)
developed or procured by NGST under this Agreement.
     15.7 Ownership of MIMIC Designs: NGST shall retain sole ownership rights to
its solely developed designs for monolithic microwave integrated circuit
(“MMIC”) designs. NGST shall also retain sole ownership rights to individual
circuit elements, design libraries, design rule manuals, and MIMIC fabrication
processes for all MMIC designs. Buyer shall retain sole ownership rights to its
solely developed designs for MMICs, including all associated documentation. If
any MMIC design work or maskset fabrication was or will be performed by NGST on
behalf of Buyer under a separate design and development agreement, the terms of
such separate agreement shall determine the parties’ respective rights to such
MMIC designs.
ARTICLE 16
Indemnification
     16.1 Indemnification by NGST: In the event any Products to be furnished
under this Agreement are not to be made in accordance with drawings, samples, or
manufacturing specifications designated by Buyer, but rather are the design of
NGST, NGST agrees that it shall, at its own expense and at its option, defend or
settle any claim, suit, or proceeding brought against Buyer, based on an
allegation that the Products furnished under this Agreement constitute a direct
or a contributory infringement of any claim of any patent, mask work, copyright
or any other intellectual property right. This obligation shall be effective
only if Buyer shall have made all payments then due and if NGST is notified of
said allegation promptly in writing and given authority, information, and
assistance for the settlement or defense of said claim, suit, or proceedings.
NGST shall pay all damages and costs assessed in such suit or proceedings. In
the event of a final adjudication by a court of competent jurisdiction that its
Products or any part thereof infringes or violates any third party intellectual
property right or if the use or sale thereof
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



is enjoined, or if the provisions of any negotiated settlement agreement
prohibit the use of the Products, NGST shall at its sole option and its own
expense, either:
          (a) Procure for Buyer the right to continue using the Product; or
          (b) Replace the Products with substantially equivalent non-infringing
Products; or
          (c) Modify the Products so they become non-infringing but
substantially equivalent; or
          (d) To the extent that the options set forth in clauses (a), (b) and
(c) above are not reasonably available, terminate the Buyer’s right to use the
Product and return to the Buyer and return to the Buyer the price originally
paid by Buyer to NGST for the Product.
     The foregoing indemnity does not apply to the following:
          1. Infringement by a combination of Products furnished under this
Agreement with other products not furnished hereunder unless NGST is a
contributory infringer;
          2. Infringement resulting from changes or modifications made to or
from the Products by the Buyer; and
          3. Any settlements of a claim, suit, or proceeding made without NGST’s
written consent.
     The foregoing states the entire liability of NGST with respect to
infringement or violation of third party intellectual property rights in
connection with Products furnished under this Agreement.
     16.2 Indemnification by Buyer: In the event any Products to be furnished
under this Agreement are to be made in accordance with drawings, samples, or
manufacturing specifications designated by Buyer and are not the design of NGST,
Buyer agrees that it shall, at its own expense and at its option, defend or
settle any claim, suit, or proceeding brought against NGST, based on an
allegation that the Products furnished under this Agreement constitute a direct
or a contributory infringement of any claim of any patent, mask work, copyright
or any other intellectual property right.
ARTICLE 17
Miscellaneous
     17.1 Headings: The headings and titles to the articles, sections, and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed a part hereof or affect the construction or interpretation of any
provision hereof.
     17.2 Remedies: Unless otherwise expressly provided herein, the rights and
remedies hereunder are in addition to, and not in limitation of, other rights
and remedies under the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Agreement, at law or in equity, and exercise of one right or remedy shall not be
deemed a waiver of any other right or remedy.
     17.3 Modification and Waiver: No cancellation, modification, amendment,
deletion, addition, or other change in the Agreement or any provision hereof, or
waiver of any right or remedy herein provided, shall be effective for any
purpose unless specifically set forth in a writing signed by the party to be
bound thereby. No waiver of any right or remedy in respect of any occurrence or
event on one occasion shall be deemed a waiver of such right or remedy in
respect of such occurrence or event on any other occasion.
     17.4 Entire Agreement: This Agreement supersedes all other agreements, oral
or written, heretofore made with respect to the subject hereof, and the
transactions contemplated hereby and contains the entire agreement of the
parties.
     17.5 Severability: Any provision hereof prohibited by or unlawful or
unenforceable under any applicable law of any jurisdiction shall as to such
jurisdiction be ineffective without affecting any other provision of the
Agreement. To the full extent, however, that the provisions of such applicable
law may be waived, they are hereby waived, to the end that the Agreement be
deemed to be a valid and binding agreement enforceable in accordance with its
terms.
     17.6 Controlling Law: All questions concerning the validity and operation
of this Agreement and the performance of the obligations imposed upon the
parties hereunder shall be governed by the laws of the State of California
applicable to contracts entered into and wholly to be performed in such
jurisdiction.
     17.7 Successors and Assigns: The provisions of this Agreement shall be
binding upon and for the benefit of NGST and Buyer and their respective
successors and assigns. This provision shall not be deemed to expand or
otherwise affect the limitation on assignment and transfers set forth in
Article 10 and no party is intended to or shall have any right or interest under
this Agreement, except, as provided in Article 10.
     17.8 Counterparts: This Agreement has been executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts together shall constitute but one and the same instrument.
     17.9 Language: If a translation of this Agreement is required or otherwise
made, the English version shall be the official version and shall control in the
event of differences. All communications relating to this Agreement shall be in
English.
     17.10 Negotiated Terms: All terms of this Agreement were negotiated between
the parties at arm’s length. The parties agree that in the event a dispute
arises in connection with this Agreement, the terms contained in this Agreement
shall be given their plain meaning, and that no term shall be construed in favor
of one party over the other by virtue of one party having drafted a term in this
Agreement.
     17.11 Disputes: All disputes between the parties in connection with or
arising out of the existence, validity, construction, performance and
termination of this Agreement (or any terms hereof), which the parties are
unable to resolve amicably shall be finally settled by binding
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



arbitration, preceded by pre-arbitration mediation if the parties so mutually
agree at the time. The arbitration or any pre-arbitration mediation shall be
held in Redondo Beach, California, or such other venue as the parties may agree,
and administered by the American Arbitration Association under its Commercial
Mediation Procedures, or if failing settlement, under its Arbitration Procedures
for Large, Complex Commercial Disputes by three arbitrators appointed in
accordance with the rules. Subject to Article 12, the arbitrators shall have
authority to provide any relief available in law or equity. Judgment on the
arbitral award may be entered in any court or tribunal having jurisdiction
thereof, Each party shall be responsible for its own attorney fees and costs.
Each party shall be responsible for its own attorney fees and court costs.
     In Witness Whereof, the parties have executed this Agreement in English as
of the Effective Date.

            ENDWAVE CORPORATION
      By:   /s/ [*]                         NORTHROP GRUMMAN SPACE & MISSION
SYSTEMS CORP.
Northrop Grumman Space Technology
      By:   /s/ [*]                      

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRODUCTS AND PRICING
1. Products

             
 
      [*]    
APPROVED:
           
 
           
Endwave Corporation
      Northrop Grumman Space & Mission Systems Corp., Space Technology    
 
           
 
           
/s/ [*]
 
      /s/ [*]
 
   
Date
      Date    

2. Optional Products. Buyer may elect to purchase additional Products in wafer
form at prices and cycle times to be determined by NGST and agreed to by the
parties at the time Buyer exercises such option subject to the ordering
procedure described in Section 5.1 of the Agreement.
3. Engineering Support. Engineering support for failure analysis, device
troubleshooting, test or component characterization, mask layouts, and related
support, shall be billed per NGST’s hourly rates then in effect. Material shall
be billed as incurred.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
PRODUCTS AND PRICING
INTERIM FIXED WAFER PRICING

             
 
  [*]        
 
           
APPROVED:
      APPROVED:    
 
           
Endwave Corporation
      NGST    
 
           
/s/ [*]
 
      /s/ [*]
 
   
Date
      Date    

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF DELIVERABLES, QUANTITY COMMITMENTS,
DELIVERY SCHEDULE AND BUYER SITE
1. Deliverables
During the Term, NGST will supply Buyer with MMICs from either [*] Wafers, to be
determined by the parties.
NGST will ensure that all Products delivered to Buyer come from wafers that meet
NGST’s PCM specifications and have passed NGST’s commercial wafer-level sample
visual screen criteria.
NGST will perform RF test on the wafers, and will dice the wafers and pick the
die into waffle packs. Die pick and waffle pack may be performed by qualified
vendors on behalf of NGST.
NGST will deliver the Products in waffle packs.
Buyer will be responsible for performing visual inspection of the Products upon
receipt, and will bear all costs and yield losses for such tasks.
To minimize re-traying work for NGST, Buyer agrees that NGST may ship Products
in either multiples that coincide with particular full tray quantities for each
Product, or quantities rounded up or down to reasonably meet both Buyer’s
forecast and use any remaining partially filled tray.
2. Quantity Commitments. NGST’s maximum quarterly MMIC quantity during the Term
shall not exceed [*] MMICs per quarter.
3. Delivery Schedule. Not to exceed one shipment per week.
4. Buyer Sites

          Billing and Notices:   Delivery of Products:  
Engineering/Procurement:  
Endwave Corporation
  Endwave Corporation   Endwave Corporation
130 Baytech Dr.
  6425 Capitol Avenue, Bldg 2   130 Baytech Dr.
San Jose, CA 95134
  Diamond Springs CA 95619   San Jose, CA 95134
Att: [*]
  Att: [*]   Att: [*] (unless otherwise specified in the Order)  
Phone: [*]
  Phone: [*]   Phone: [*]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BUFFER INVENTORY
Quantities of Products in the Buffer Inventory described in Article 5 of the
Agreement are as follows:
[*]
*NOTE: Die Buffer values will not be established until 3-inch wafer inventory is
extinguished. For these parts ‘Buffer Inventory’ shall be the lesser of the
number of wafers indicated under ‘Wafer Buffer’ column or NGST’s remaining wafer
inventory. NGST shall not build any additional 3-inch wafers.
Estimated Initial buffer Inventory value based on quantities ordered at prices
listed in Exhibit A is [*] based on current prices and recent history of quotes
under this Agreement.
Replenishment Rate: When Buyer issues a purchase order to pull Products from the
Buffer Inventory, nominal refresh time (fab cycle) is [*] weeks.
Pull Rate is within [*] business days.

             
APPROVED:
           
 
           
Endwave Corporation
      NGST    
 
           
/s/ [*]
 
      /s/ [*]
 
   

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[*]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 